DETAILED ACTION

This office action is a response to the application filed on 12/27/2021, which is a continuation of application 16/544,417 filed on 8/19/2019. Application 16/544,417 claims priority from the provisional application 62/720,897 filed on 8/21/2018. Claims 1-34 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-25 and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12, 14-26, 28, 30, 32-37 and 55 of U.S. Patent No. 11233547. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variation of claims of the Patent.
Regarding claims 1-9, 11-25 and 27-34, the Patent discloses as set forth below:

Claims of Instant Application (17/562,681)
Claims of Patent (11233547)
1. A method for wireless communication, comprising:
transmitting, to a user equipment (UE), a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot, wherein the configuration is based on a partitioning of the slot into the multiple virtual mini-slots;
transmitting, to the UE, a communication in one or more of the multiple virtual mini-slots;
receiving, from the UE, based on the configuration, and in a virtual mini-slot that is based on a last symbol of the communication with respect to the one or more of the multiple virtual mini-slots over which feedback can be transmitted, feedback for the communication;
transmitting, to the UE, a second communication in a second one or more of the multiple virtual mini-slots; and
receiving, from the UE, based on the configuration, and in a second virtual mini- slot that is based on a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots over which feedback can be transmitted, second feedback for the second communication,
wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot.
1. A method for wireless communication performed by a user equipment, comprising:
receiving a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot, wherein the configuration is based on a partitioning of the slot into the multiple virtual mini-slots;
generating feedback for a communication received in one or more of the multiple virtual mini-slots;
determining a virtual mini-slot, based at least in part on determining a last symbol of the communication with respect to the one or more of the multiple virtual mini-slots over which to transmit the feedback;
transmitting, during the virtual mini-slot, the feedback for the communication;
generating second feedback for a second communication received in a second one or more of the multiple virtual mini-slots;
determining a second virtual mini-slot of the slot over which to transmit the second feedback based at least in part on determining a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots; and
transmitting, during the second virtual mini-slot, the second feedback for the second communication,
wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot.
2. The method of claim 1, further comprising transmitting a codebook configuration indicating, for each of multiple communications transmitted in the multiple virtual mini-slots, a number of virtual mini-slots between a communication virtual mini- slot during which the last symbol of each of multiple communications is transmitted and a feedback virtual mini-slot during which the feedback for the each of multiple communications is to be transmitted.
2. The method of claim 1, further comprising receiving a codebook configuration indicating, for each of multiple communications received in the multiple virtual mini-slots, a number of virtual mini-slots between a communication virtual mini-slot during which the last symbol of each of multiple communications is received and a feedback virtual mini-slot during which the feedback for the each of multiple communications is to be transmitted, wherein generating the feedback comprises generating the feedback for each of the multiple communications based on the codebook configuration.
3. The method of claim 2, wherein the feedback is part of multiplexed feedback for two or more communications based on the codebook configuration, and further comprising processing the multiplexed feedback to obtain the feedback for the communication.
3. The method of claim 2, wherein generating the feedback comprises multiplexing the feedback for two or more communications based at least in part on determining that the codebook configuration indicates, for the two or more of the multiple communications, a same feedback virtual mini-slot.
4. The method of claim 2, wherein the codebook configuration further indicates a number of the communications for which to multiplex the feedback in the feedback virtual mini-slot.
4. The method of claim 2, wherein the codebook configuration further indicates a number of the communications for which to multiplex the feedback in the feedback virtual mini-slot, wherein generating the feedback comprises generating the feedback based on the number of the communications for which to multiplex the feedback.
5. The method of claim 2, wherein the codebook configuration indicates an index of a feedback symbol within the one or more of the multiple virtual mini-slots of the slot.
5. The method of claim 2, wherein the codebook configuration indicates an index of a feedback starting symbol within the feedback virtual mini-slot of the slot.
6. The method of claim 1, further comprising indicating a grouping of semi- persistent scheduling (SPS) communications into multiple groups within the slot for transmitting feedback for each of the multiple groups, wherein the feedback includes combined feedback for one group of the multiple groups in the one or more of the multiple virtual mini-slots of the one group.
6. The method of claim 1, wherein generating the feedback comprises grouping semi-persistent scheduling (SPS) communications into multiple groups within the slot, and generating combined feedback for each of the multiple groups, and wherein transmitting the feedback comprises transmitting the combined feedback for a given one of the multiple groups in the determined virtual mini-slot of the group.
7. The method of claim 6, wherein the virtual mini-slot for transmitting the feedback is based at least in part on a number of virtual mini-slots between the one group and a value indicated in an activation downlink control information transmitted for the SPS communications.
7. The method of claim 6, wherein determining the virtual mini-slot for transmitting the feedback is based at least in part on determining a number of virtual mini-slots between the given one of the multiple groups and a value indicated in an activation downlink control information received for the SPS communications.
8. The method of claim 6, wherein the combined feedback is part of multiplexed feedback including the combined feedback and dynamic combined feedback, wherein the dynamic combined feedback corresponds to multiple groups of dynamically scheduled communications within the one or more of the multiple virtual mini-slots of the one group.
8. The method of claim 6, wherein generating the feedback further comprises grouping dynamically scheduled communications into different multiple groups within the slot, and generating dynamic combined feedback for each of the different multiple groups, and wherein transmitting the feedback comprises multiplexing the combined feedback and the dynamic combined feedback for a given one of the multiple groups in at least one of the one or more of the multiple virtual mini-slots.
9. The method of claim 8, further comprising processing the multiplexed feedback to determine the combined feedback as appended bits that are appended to the bits of the dynamic combined feedback.
10. The method of claim 9, wherein multiplexing the combined feedback and the dynamic combined feedback comprises appending bits of the combined feedback to bits of the dynamic combined feedback.
11. The method of claim 1, further comprising processing the feedback based on a number of configured bits for at least a portion of one or more possible resource allocations for each of the multiple virtual mini-slots.
12. The method of claim 1, wherein generating the feedback comprises determining, for each of the multiple virtual mini-slots, one or more possible resource allocations, and generating feedback as a number of configured bits for at least a portion of the one or more possible resource allocations.
12. The method of claim 11, wherein processing the feedback is further based on a number of transport blocks.
14. The method of claim 12, wherein generating the feedback further comprises generating feedback as the number of configured bits for at least the portion of the one or more possible resource allocations and a number of transport blocks.
13. The method of claim 1, wherein transmitting the configuration includes transmitting the configuration to the UE in radio resource control (RRC) signaling or downlink control information (DCI).
15. The method of claim 1, wherein receiving the configuration comprises receiving the configuration from a base station in a radio resource control (RRC) message or a downlink control information (DCI) message.
14. The method of claim 1, further comprising transmitting, in radio resource control (RRC) signaling, information indicating the partitioning of the slot.
16. The method of claim 1, further comprising receiving, in a radio resource control (RRC) message, information indicating the partitioning of the slot.
15. The method of claim 14, wherein the information includes a bitmap of length 14 indicating the partitioning for each of multiple symbols in the slot.
17. The method of claim 16, wherein the information includes a bitmap of length 14 indicating the partitioning for each of multiple symbols in the slot.
16. The method of claim 1, further comprising transmitting, in downlink control information (DCI), information indicating the partitioning of the slot.
18. The method of claim 1, further comprising receiving, in downlink control information (DCI), information indicating the partitioning of the slot.
17. An apparatus for wireless communication, comprising:
a transceiver;
a memory configured to store instructions; and
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
transmit, to a user equipment (UE), a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot, wherein the configuration is based on a partitioning of the slot into the multiple virtual mini-slots; 
transmit, to the UE, a communication in one or more of the multiple virtual mini-slots;
receive, from the UE, based on the configuration, and in a virtual mini-slot that is based on a last symbol of the communication with respect to the one or more of the multiple virtual mini-slots over which feedback can be transmitted, feedback for the communication;
transmit, to the UE, a second communication in a second one or more of the multiple virtual mini-slots; and
receive, from the UE, based on the configuration, and in a second virtual mini-slot that is based on a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots over which feedback can be transmitted, second feedback for the second communication,
wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot.
19. An apparatus for wireless communication, comprising:
a transceiver;
a memory configured to store instructions; and
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
receive a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot, wherein the configuration is based on a partitioning of the slot into the multiple virtual mini-slots;
generate feedback for a communication received in one or more of the multiple virtual mini-slots;
determine a virtual mini-slot, based at least in part on determining a last symbol of the communication with respect to the one or more of the multiple virtual mini-slots, over which to transmit the feedback;
transmit, during the virtual mini-slot, the feedback for the communication;
generate second feedback for a second communication received in a second one or more of the multiple virtual mini-slots;
determine a second virtual mini-slot of the slot over which to transmit the second feedback based at least in part on determining a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots; and
transmit, during the second virtual mini-slot, the second feedback for the second communication,
wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot.
18. The apparatus of claim 17, wherein the one or more processors are further configured to transmit a codebook configuration indicating, for each of multiple communications transmitted in the multiple virtual mini-slots, a number of virtual mini- slots between a communication virtual mini-slot during which the last symbol of each of multiple communications is transmitted and a feedback virtual mini-slot during which the feedback for the each of multiple communications is to be transmitted.
20. The apparatus of claim 19, wherein the one or more processors are further configured to receive a codebook configuration indicating, for each of multiple communications received in the multiple virtual mini-slots, a number of virtual mini-slots between a communication virtual mini-slot during which the last symbol of each of multiple communications is received and a feedback virtual mini-slot during which the feedback for the each of multiple communications is to be transmitted, wherein the one or more processors are configured to generate the feedback for each of the multiple communications based on the codebook configuration.
19. The apparatus of claim 18, wherein the feedback is part of multiplexed feedback for two or more communications based on the codebook configuration, and wherein the one or more processors are further configured to process the multiplexed feedback to obtain the feedback for the communication.
21. The apparatus of claim 20, wherein the one or more processors are configured to generate the feedback at least in part by multiplexing the feedback for two or more communications based at least in part on determining that the codebook configuration indicates, for the two or more of the multiple communications, a same feedback virtual mini-slot.
20. The apparatus of claim 18, wherein the codebook configuration further indicates a number of the communications for which to multiplex the feedback in the feedback virtual mini-slot.
22. The apparatus of claim 20, wherein the codebook configuration further indicates a number of the communications for which to multiplex the feedback in the feedback virtual mini-slot, wherein the one or more processors are configured to generate the feedback based on the number of the communications for which to multiplex the feedback.
21. The apparatus of claim 18, wherein the codebook configuration indicates an index of a feedback symbol within the one or more of the multiple virtual mini-slots of the slot.
23. The apparatus of claim 20, wherein the codebook configuration indicates an index of a feedback starting symbol within the feedback virtual mini-slot of the slot.
22. The apparatus of claim 17, wherein the one or more processors are further configured to indicate a grouping of semi-persistent scheduling (SPS) communications into multiple groups within the slot for transmitting feedback for each of the multiple groups, wherein the feedback includes combined feedback for one group of the multiple groups in the one or more of the multiple virtual mini-slots of the one group.
24. The apparatus of claim 19, wherein the one or more processors are configured to generate the feedback at least in part by grouping semi-persistent scheduling (SPS) communications into multiple groups within the slot, and generating combined feedback for each of the multiple groups, and wherein the one or more processors are configured to transmit the combined feedback for a given one of the multiple groups in the determined virtual mini-slot of the group.
23. The apparatus of claim 22, wherein the virtual mini-slot for transmitting the feedback is based at least in part on a number of virtual mini-slots between the one group and a value indicated in an activation downlink control information transmitted for the SPS communications.
25. The apparatus of claim 24, wherein the one or more processors are configured to determine the virtual mini-slot for transmitting the feedback based at least in part on determining a number of virtual mini-slots between the given one of the multiple groups and a value indicated in an activation downlink control information received for the SPS communications.
24. The apparatus of claim 22, wherein the combined feedback is part of multiplexed feedback including the combined feedback and dynamic combined feedback, wherein the dynamic combined feedback corresponds to multiple groups of dynamically scheduled communications within the one or more of the multiple virtual mini-slots of the one group.
26. The apparatus of claim 24, wherein the one or more processors are configured to generate the feedback at least in part by grouping dynamically scheduled communications into different multiple groups within the slot, and generating dynamic combined feedback for each of the different multiple groups, and wherein the one or more processors are configured to transmit the feedback at least in part by multiplexing the combined feedback and the dynamic combined feedback for a given one of the multiple groups in at least one of the one or more of the multiple virtual mini-slots.
25. The apparatus of claim 24, wherein the one or more processors are further configured to process the multiplexed feedback to determine the combined feedback as appended bits that are appended to the bits of the dynamic combined feedback.
28. The apparatus of claim 27, wherein multiplexing the combined feedback and the dynamic combined feedback comprises appending bits of the combined feedback to bits of the dynamic combined feedback.
27. The apparatus of claim 17, wherein the one or more processors are further configured to process the feedback based on a number of configured bits for at least a portion of one or more possible resource allocations for each of the multiple virtual mini- slots.
30. The apparatus of claim 19, wherein the one or more processors are configured to generate the feedback at least in part by determining, for each of the multiple virtual mini-slots, one or more possible resource allocations, and generating feedback as a number of configured bits for at least a portion of the one or more possible resource allocations.
28. The apparatus of claim 27, wherein the one or more processors are configured to process the feedback further based on a number of transport blocks.
32. The apparatus of claim 30, wherein the one or more processors are configured to generate the feedback as the number of configured bits for at least the portion of the one or more possible resource allocations and a number of transport blocks.
29. The apparatus of claim 17, wherein the one or more processors are configured to transmit the configuration to the UE in radio resource control (RRC) signaling or downlink control information (DCI).
33. The apparatus of claim 19, wherein the one or more processors are configured to receive the configuration from a base station in a radio resource control (RRC) message or a downlink control information (DCI) message.
30. The apparatus of claim 17, wherein the one or more processors are further configured to transmit, in radio resource control (RRC) signaling, information indicating the partitioning of the slot.
34. The apparatus of claim 19, wherein the one or more processors are further configured to receive, in a radio resource control (RRC) message, information indicating the partitioning of the slot.
31. The apparatus of claim 30, wherein the information includes a bitmap of length 14 indicating the partitioning for each of multiple symbols in the slot.
35. The apparatus of claim 34, wherein the information includes a bitmap of length 14 indicating the partitioning for each of multiple symbols in the slot.
32. The apparatus of claim 17, wherein the one or more processors are further configured to transmit, in downlink control information (DCI), information indicating the partitioning of the slot.
36. The apparatus of claim 19, wherein the one or more processors are further configured to receive, in downlink control information (DCI), information indicating the partitioning of the slot.
33. An apparatus for wireless communication, comprising:
means for transmitting, to a user equipment (UE), a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot, wherein the configuration is based on a partitioning of the slot into the multiple virtual mini-slots;
means for transmitting, to the UE, a communication in one or more of the multiple virtual mini-slots;
means for receiving, from the UE, based on the configuration, and in a virtual mini-slot that is based on a last symbol of the communication with respect to the one or more of the multiple virtual mini-slots over which feedback can be transmitted, feedback for the communication;
means for transmitting, to the UE, a second communication in a second one or more of the multiple virtual mini-slots; and
means for receiving, from the UE, based on the configuration, and in a second virtual mini-slot that is based on a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots over which feedback can be transmitted, second feedback for the second communication,
wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot.
37. An apparatus for wireless communication, comprising:
means for receiving a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot, wherein the configuration is based on a partitioning of the slot into the multiple virtual mini-slots;
means for generating feedback for a communication received in one or more of the multiple virtual mini-slots;
means for determining a virtual mini-slot, based at least in part on determining a last symbol of the communication with respect to the one or more of the multiple virtual mini-slots, over which to transmit the feedback;
means for transmitting, during the virtual mini-slot, the feedback for the communication;
means for generating second feedback for a second communication received in a second one or more of the multiple virtual mini-slots;
means for determining a second virtual mini-slot of the slot over which to transmit the second feedback based at least in part on determining a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots; and
means for transmitting, during the second virtual mini-slot, the second feedback for the second communication,
wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot.
34. A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communication, the code comprising code for:
transmitting, to a user equipment (UE), a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot, wherein the configuration is based on a partitioning of the slot into the multiple virtual mini-slots;
transmitting, to the UE, a communication in one or more of the multiple virtual mini-slots;
receiving, from the UE, based on the configuration, and in a virtual mini-slot that is based on a last symbol of the communication with respect to the one or more of the multiple virtual mini-slots over which feedback can be transmitted, feedback for the communication;
transmitting, to the UE, a second communication in a second one or more of the multiple virtual mini-slots; and
receiving, from the UE, based on the configuration, and in a second virtual mini- slot that is based on a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots over which feedback can be transmitted, second feedback for the second communication,
wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot.
55. A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communication, the code comprising code for:
receiving a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot, wherein the configuration is based on a partitioning of the slot into the multiple virtual mini-slots;
generating feedback for a communication received in one or more of the multiple virtual mini-slots;
determining a virtual mini-slot, based at least in part on determining a last symbol of the communication with respect to the one or more of the multiple virtual mini-slots, over which to transmit the feedback;
transmitting, during the virtual mini-slot, the feedback for the communication;
generating second feedback for a second communication received in a second one or more of the multiple virtual mini-slots;
determining a second virtual mini-slot of the slot over which to transmit the second feedback based at least in part on determining a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots; and
transmitting, during the second virtual mini-slot, the second feedback for the second communication,
wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot.


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of transmitting a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot to a UE; transmitting a communication in one of the virtual mini-slots, receiving feedback in a virtual mini-slot that is based on a last symbol of the communication, transmitting a second communication in a second virtual mini-slot to the UE, receiving second feedback in a second virtual mini-slot that is based on a second last symbol of the second communication; and wherein the second virtual mini-slot is different from the virtual mini-slot and both the virtual mini-slots are within the same slot.
These features are similar to Patent claim 1 features of receiving a configuration for transmitting feedback for communications received in multiple virtual mini-slots of a slot; generating feedback; determining a virtual mini-slot based on a last symbol of the communication with respect to one of the virtual mini-slots over which to transmit the feedback, transmitting the feedback, generating second feedback for a second communication received in a second virtual mini-slot; determining a second virtual mini-slot for transmitting the second feedback based on a second last symbol of the second communication with respect to the second virtual mini-slot; transmitting the second feedback during the second virtual mini-slot; wherein the second virtual mini-slot is different from the virtual mini-slot, and both the virtual mini-slots are within the same slot. The instant application claim 1 is related to a base station, and the Patent claim 1 is related to a UE. Therefore, instant application claim 1 is an obvious variation of claim 1 of the Patent and is not patentably distinct from claim 1 of the Patent. 
Independent claims 17, 33 and 34 are related to an apparatus and a computer readable medium with the same features as claim 1. Therefore, claims 17, 33 and 34 are not patentably distinct from claims 19, 37 and 55 of the Patent (see table above) for the same reasons mentioned above for claim 1. 
Similarly, dependent claims 2-9, 11-16, 18-25 and 27-32 are not patentably distinct from claims 2-8, 10, 12, 14-18, 20-26, 28, 30 and 32-36 of the Patent (see table above).


Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Following limitations of Claim 33:
-means for transmitting, to a user equipment (UE), a configuration…
-means for transmitting, to the UE, a communication…
-means for receiving, from the UE, based on the configuration…
-means for transmitting, to the UE, a second communication…
-means for receiving, from the UE, based on the configuration…
Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “transmitting, receiving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f), claim 33 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Specification paragraphs 0050-0065, 0103, 0109; Figures 1-3. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter

Claims 1-34 are allowed over prior art. 
Claims 1, 17 and 33-34 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of transmitting, to the UE, a second communication in a second one or more of the multiple virtual mini-slots; and receiving, from the UE, based on the configuration, and in a second virtual mini- slot that is based on a second last symbol of the second communication with respect to the second one or more of the multiple virtual mini-slots over which feedback can be transmitted, second feedback for the second communication, wherein the second virtual mini-slot is different from the virtual mini-slot, and the second virtual mini-slot and the virtual mini-slot are within the same slot; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414